Citation Nr: 0014077	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  00-02 847	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,666.  


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to August 1970, and he appealed an April 1999 
decision of the RO's Committee on Waivers and Compromises, 
which denied his claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$12,666.  

2.	In May 2000, the Board was notified by the RO that the 
veteran died in May 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 



